Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 06-1652

          GOVERNOR WENTWORTH REGIONAL SCHOOL DISTRICT,

                        Plaintiff, Appellee,

                                     v.

                     PAUL HENDRICKSON, ET AL.,

                       Defendants, Appellants

                                     v.

                        GUY DONNELLY, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]


                                  Before

                    Torruella, Lynch and Lipez,
                          Circuit Judges.



     Stephen E. Borofsky, Erica Bodwell and Borofsky, Amodeo-
Vickery & Bandazian, P.A., on brief for appellants.



                          November 13, 2006
              Per Curiam. Governor Wentworth Regional School District,

Assistant Principal Guy Donnelly, Principal Paul Macmillan, and

Superintendent John Robertson (hereinafter collectively referred to

as "appellees") have moved to dismiss                on the ground of mootness

the appeal of appellants, Paul and Deborah Hendrickson.                 We grant

the motion.

              The legal proceedings began when appellees sought a

declaratory judgment in the United States District Court for the

District      of   New    Hampshire   stating   that     their   suspension     of

appellants' son, Paul, in the Spring of 2005 due to his continued

wearing of a provocative anti-Nazi patch on his sleeve was lawful.

Appellants, who are Paul's parents, responded by, inter alia,

filing a counterclaim requesting injunctive relief, damages, fees,

and a declaration that appellees' actions were unconstitutional.1

Both       appellees     and   appellants    moved     for   summary   judgment.

Appellees prevailed on March 15, 2006, and an appeal followed.

              In their motion to dismiss, appellees contend that,

because there are no monetary claims left, Paul's graduation during

the pendency of the appeal has made it impossible for this Court to

redress effectively appellants' remaining claims for relief.                  The

motion set off a back-and-forth between the parties that bottomed

out in a factual disagreement over the contents of Paul's permanent



       1
      Eventually, appellants withdrew                their   claims    for   money
damages and for a jury trial.

                                       -2-
record at the high school: appellees contend that the absences

caused by suspension are not a part of the permanent record and

appellants disagree.      Accordingly, we ordered appellees to file

under seal with this court, among other things, a copy of Paul's

permanent record.   Appellees complied with the order, and we have

determined that Paul's permanent record does not contain any

information pertaining to his suspension or absences.

            Because    they   were   advanced   prior   to   appellees'

submission of the contents of Paul's permanent record, certain of

appellants' defenses to mootness rely on the proposition that the

record is a source of adverse collateral consequences to Paul. The

record gives no indication that Paul was suspended, however, so we

conclude that these defenses are unpersuasive.           Two defenses

remain: (1) that "this case has been widely reported . . . [so]

[a]ny employer checking Paul's background will easily access his

history of suspensions from Kingswood Regional High School" and

will, thereafter, be less inclined to hire Paul unless we declare

that the suspension was unconstitutional and (2) that "the School

District has defamed Paul, both at his school and in the press [so]

Paul is entitled to appellate review of the District Court's

decision to redress the negative statements made about him."         We

address these seriatim.

          A case becomes moot "when the issues presented are no

longer 'live' or the parties lack a legally cognizable interest in


                                 -3-
the outcome, or alternatively, when the party invoking federal

court jurisdiction no longer has a personal stake in the outcome of

the   controversy."       Boston       and    Maine   Corp.   v.   Brotherhood   of

Maintenance of Way Employees, 94 F.3d 15, 20 (1st Cir. 1996)

(internal citations omitted).            A claim for declaratory relief may

only be addressed by this Court if "the question in each case is

whether the facts alleged, under all the circumstances, show that

there is a substantial controversy, between parties having adverse

legal interests, of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment."              Preiser v. Newkirk, 422 U.S.

395, 402 (1975).        Appellants contend that they have a legally

cognizable interest in the outcome of their request for declaratory

relief   because   it    will    have    a     bearing   on   Paul's   prospective

employment possibilities.            Courts have found in such circumstances

that the collateral consequences of the disputed act are too

speculative to support a claim.               See Blanciak v. Allegheny Ludlum

Corp., 77 F.3d 690, 699-700 (3d Cir. 1996); Beattie v. United

States, 949 F.2d 1092, 1095 (10th Cir. 1991); Westmoreland v.

National Transp. Safety Bd., 833 F.2d 1461, 1463 (11th Cir. 1987);

Sandidge v. State of Washington, 813 F.2d 1025, 1025-26 (9th Cir.

1987); cf. Phelps v. Wichita Eagle-Beacon, 886 F.2d 1262, 1268-69

(10th    Cir.   1989).          We     find     their    decisions     persuasive.

Accordingly, we conclude that the consequences of the suspension do

not give rise to a substantial controversy of sufficient immediacy


                                         -4-
and reality to warrant the issuance of a declaratory judgment. See

Preiser, 422 U.S. at 402.

          Appellants' second defense to mootness fares no better.

Nowhere in appellants' pleadings is there anything resembling an

express defamation cause of action.             Perhaps realizing this,

appellants note that "[t]his relief is equitable in nature and is

encompassed in Paul's request for relief in his complaint."              In

particular, appellants refer to the portion of their counterclaim

in which they request for "all such further relief as the Court may

deem just and proper."       Elsewhere, however, we have concluded that

such language does not operate to preserve a request for damages in

order to avoid mootness.          See, e.g., Thomas R.W. by & Through

Pamela R. v. Massachusetts Dep't of Educ., 130 F.3d 477, 480-481

(1st Cir. 1997) (claim for damages raised on appeal in order to

avoid mootness waived when based on "such further relief a this

court deems just and proper" provision in complaint); see also Fox

v. Board of Trustees of State Univ. of N.Y., 42 F.3d 135, 141-2 (2d

Cir. 1994) (appellate courts "are especially reluctant in these

circumstances   to    read    a   damages   claim   into   the   Complaint's

boilerplate prayer for 'such other relief as the Court deems just

and proper.'").      Consequently, the defamation claim is waived.

          For these reasons, we conclude that Paul's graduation has

mooted this appeal.      Accordingly, we vacate the judgment of the

district court and remand the case with direction to dismiss both


                                     -5-
the complaint and the counterclaim as moot.     See   Medical Prof'l

Mut. Ins. Co. v. Breon Lab., Inc., 141 F.3d 372, 376 (1st Cir.

1998) (if "a judgment is rendered moot during an appeal, either

through happenstance or unilateral action by the prevailing party,

normally the court dismisses the appeal and orders the judgment

vacated").   Vacated and remanded.    No costs are awarded.




                                -6-